[Cite as Allstate Ins. Co. v. All Weather Constr., L.L.C., 2012-Ohio-929.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97197




                   ALLSTATE INSURANCE CO., ET AL.

                                                              PLAINTIFFS-APPELLEES

                                                       vs.

                ALL WEATHER CONSTRUCTION, LLC
                                                              DEFENDANTS-APPELLANTS




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                        Civil Appeal from the
                                 Cuyahoga County Common Pleas Court
                                  Case Nos. CV-748733 and 745178

        BEFORE: E. Gallagher, J., Boyle, P.J., and Jones, J.

        RELEASED AND JOURNALIZED:                              March 8, 2012
                                 2


ATTORNEYS FOR APPELLANTS

All Weather Construction, LLC,
     and Michael Detzel

Colleen A. Mountcastle
Gallagher Sharp
Bulkley Building, 6th Floor
1501 Euclid Avenue
Cleveland, Ohio 44115

Patti Jo Malnar
Law Offices of John Rasmussen
55 Public Square
Suite 725
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

Allstate Insurance Co.

Brian J. Green
James A. Marx
Shapero & Green LLC
Signature Square II
25101 Chagrin Blvd., Ste. 220
Beachwood, Ohio 44122

Ching-Feng Chang, et al.

Lei Jiang
Kewu Li
Lei Jiang, LLC
26943 Westwood Road
Westlake, Ohio 44145
                                 3

Ohio Attorney General

Michael Dewine
Ohio Attorney General
30 East Broad Street
State Office Tower, 17th Floor
Columbus, Ohio 43215
                                            4



EILEEN A. GALLAGHER, J.:

       {¶1} Defendants-appellants, All Weather Construction, LLC and Michael

Detzel, appeal the trial court’s denial of their motion to bifurcate the trial on the issue of

punitive damages. An interlocutory appeal was filed.

       {¶2} In Case No. CV-748733, plaintiffs filed suit alleging breach of contract,

breach of express warranty, breach of implied warranty, negligence, violation of the

Consumer Sales Practices Act, negligent hiring, negligent supervision, and fraud, all

relating to the installation of a roof and siding on a home located in Strongsville, Ohio.

In addition to the above-cited claims for which plaintiffs seek compensatory damages,

plaintiffs sought punitive damages under a claim for relief based upon intentional

infliction of emotional distress.

       {¶3} In a consolidated action, CV-745178, Allstate Insurance filed a complaint

against All Weather Construction seeking subrogation for coverage provided to plaintiffs

on the first action.

       {¶4} Defendants answered the complaints filed against them and filed the

aforementioned motion to bifurcate.

       {¶5} The Ohio Supreme Court in Havel v. Villa St. Joseph, __ Ohio St.3d __,

2012-Ohio-552, ___ N.E.2d ___, has held that R.C. 2315.21(B) creates a substantive

right to bifurcation on tort actions where both compensatory and punitive damages are
                                          5

sought.

      {¶6} Therefore, the appellants’ first assignment of error is sustained and the

case is reversed and remanded for further proceedings consistent with this opinion.

      It is ordered that appellants recover from appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said lower court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
LARRY A. JONES, SR., J., CONCUR